Case 19-07284-JMC-13   Doc 7   Filed 09/30/19   EOD 09/30/19 14:11:54   Pg 1 of 6
Case 19-07284-JMC-13   Doc 7   Filed 09/30/19   EOD 09/30/19 14:11:54   Pg 2 of 6
Case 19-07284-JMC-13   Doc 7   Filed 09/30/19   EOD 09/30/19 14:11:54   Pg 3 of 6
Case 19-07284-JMC-13   Doc 7   Filed 09/30/19   EOD 09/30/19 14:11:54   Pg 4 of 6
Case 19-07284-JMC-13   Doc 7   Filed 09/30/19        EOD 09/30/19 14:11:54   Pg 5 of 6




                                  Tonia D. Carroll
Case 19-07284-JMC-13   Doc 7   Filed 09/30/19   EOD 09/30/19 14:11:54   Pg 6 of 6
